 201324 NLRB No. 36CATERPILLAR, INC.1The General Counsel, the Charging Party and the Respondenthave excepted to some of the judge™s credibility findings. The
Board™s established policy is not to overrule an administrative law
judge™s credibility resolutions unless the clear preponderance of all
the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3dCir. 1951). We have carefully examined the record and find no basis
for reversing the findings.2In Caterpillar, Inc., 322 NLRB 690 (1996), we issued a broadcease-and-desist Order because of the Respondent™s proclivity to vio-
late the Act. We shall, accordingly, modify the judge™s rec-
ommended Order and substitute a new notice to include broad cease-
and-desist language.3Judge Rose found that engaging in ‚‚work-to-rule™™ was unpro-tected activity.Caterpillar, Inc. and International Union, UnitedAutomobile, Aerospace and Agricultural Imple-
ment Workers of America and its Locals 751
and 974. Cases 33ŒCAŒ10649, 33ŒCAŒ10718,33ŒCAŒ10744, and 33ŒCAŒ10746August 11, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn July 5, 1996, Administrative Law Judge StephenJ. Gross issued the attached decision. The Respondent
filed exceptions and a supporting brief, and the Gen-
eral Counsel and the Charging Party filed limited
cross-exceptions and supporting briefs. The General
Counsel also filed a brief in partial support of the
judge™s decision. The General Counsel, the Charging
Party, and the Respondent all filed answering briefs,
and the Charging Party and the Respondent filed reply
briefs.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions and to adopt the rec-ommended Order as modified below.2At issue before the Board are eight complaint allega-tions of violations of Section 8(a)(1) of the Act. The
judge recommended that four complaint allegations be
dismissed, but found merit in four others. We agree
with the result the judge reached in all eight instances,
and, subject to the modifications discussed below, we
also agree with his rationale.I. THECOMPLAINTALLEGATIONSTHEJUDGE
DISMISSED1. The judge recommended dismissal of the com-plaint allegation that the Respondent violated Section
8(a)(1) when Supervisor Terry Dukeman ordered a bul-
letin board taken down shortly after a grievance was
filed about the removal of union-related material from
that bulletin board. In affirming the judge, we rely
solely on the judge™s crediting of Dukeman™s testi-
mony that prior to the incident in question, he was not
aware of the presence of the bulletin board, and thathe ordered the bulletin board removed because it wasa safety hazard.2. Based on his credibility resolutions, we also adoptthe judge™s recommendations that the following three
additional complaint allegations be dismissed:(a) The allegation that Supervisor Wendall Uphofftold employee Larry Bullock that ‚‚it would be best if
you didn™t post anything with ‚UAW™ on it.™™(b) The allegation that Supervisor Dukeman toldemployees that a bulletin board would be restored in
department 8333 if grievances were not filed when
items were removed by management.(c) The allegation that Factory Manager James God-dard threatened to discipline the employee who posted
a notice of a union rally on the wall adjacent to a bul-
letin board.II. THEUNFAIRLABORPRACTICESTHEJUDGE
FOUND1. The judge found, and we agree, that the Respond-ent violated Section 8(a)(1) by discriminatorily remov-
ing two ‚‚Health Safety™™ fliers which employee Larry
Bullock posted on an employee bulletin board. In
adopting the judge™s finding, however, we do not rely
on two aspects of his rationale.First, although we agree with the judge that Bul-lock™s posting of the union fliers constituted protected
concerted activity, we do not adopt all of the judge™s
reasoning. In this regard, the judge found that Bul-
lock™s purpose was not to provide for a safer work-
place, but to further the Union™s cause among employ-
ees. We note, however, that both of these purposes fall
well within the scope of Section 7 protections, and the
fliers themselves address both themes. Thus, the record
shows that the fliers Bullock posted were prepared by
Local 974™s Health and Safety Committee, and they
each contained safety information. In addition, they
were critical of management™s health and safety prac-
tices, and they portrayed the Union as the only party
truly concerned about the employees™ welfare. Accord-
ingly, we find that Bullock™s posting of the fliers con-
stituted protected concerted activity regardless of
whether his purpose was to promote employee health
and safety or, as the judge found, to promote employee
support for the Union.Second, although we agree with the judge that thereis no merit in the Respondent™s claim that the fliers™
purpose was to encourage unprotected activity, we do
not adopt the judge™s reasoning. Specifically, the judge
found that the Union was engaged in a ‚‚work-to-rule™™
campaign designed to encourage union supporters to
interfere with production, citing Administrative Law
Judge Rose™s findings in Case 33ŒCAŒ10453, et al.3VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00201Fmt 0610Sfmt 0610D:\NLRB\324.024APPS10PsN: APPS10
 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4We reiterate what we said in the earlier Caterpillar case: ‚‚[W]eare merely ‚assuming arguendo™ that the judge™s work-to-rule find-
ings are correct. The parties should not interpret our decision today
as a final and definitive ruling on the difficult issues raised by work-
to-rule.™™ 322 NLRB 674 at fn. 6.5Member Higgins agrees that the Respondent violated Sec. 8(a)(1)by removing a Catholic Times article posted on a cell bulletin boardThe judge ultimately concluded, however, that the Re-spondent failed to establish that the fliers Bullock post-
ed advocated unprotected partial strike activity.Subsequent to the judge™s decision in the instantcase, the Board issued its decision in Case 32ŒCAŒ
10453, et al., in which the Board expressly did not
adopt Judge Rose™s findings on work-to-rule. Caterpil-lar, Inc., 322 NLRB 674 (1996). Instead, the Boardemphasized that it would ‚‚assume arguendo solely for
the purpose of deciding this portion of the consolidated
proceeding that the judge™s findings on work-to-rule
are correct.™™ Caterpillar, supra.We shall take the same approach here and assumearguendo that the Union conducted an unprotected
work-to-rule campaign.4We find, however, that thereis no clear connection between the fliers Bullock post-
ed and work-to-rule.The fliers are each two pages long. One flier is cap-tioned ‚‚WHY SHOULD EVERY WORKER READ
THIS FLYER ON SAFETY AND HEALTH? CAUSE
IT COULD SAVE YOUR LIFE!™™ This flier claims
that employees working for the Respondent could
jeopardize their health and safety, and refers to union
efforts to obtain safer working conditions. The phrase
‚‚working to safety rule™™ appears once in this flier in
the context of the following paragraph:WHAT YOU DON™T KNOW CAN HURT YOUYou have a right to a clean, healthy and safework environment. The OSHA law says it, the
company professes it, but only you can demand it.
The Union Health and Safety Program is about
workers sticking together for a better, safer work-
place. Join us by working to SAFETY RULE.
Cause it might save your life and your loved
ones.This flier concludes by urging employees to ‚‚use yourworker rights in health and safety,™™ including a right
under the Occupational Safety and Health Act to ques-
tion the safety of the workplace, a right to have access
to and copies of company health and safety records,
and a right to consult with a Union Health and Safety
committee person.The second flier is captioned ‚‚Emergency Re-sponseŠNOT!™™ The flier begins by describing what
should occur if an employee is injured at work: ‚‚The
volunteer emergency technicians arrive to aid, and, if
need be, you will be quickly taken to the hospital.™™
The flier then criticizes the Respondent™s poor re-
sponse time in two health emergencies. In one in-stance, the flier claims that an employee suffered aheart attack at work, but more than 30 minutes elapsed
before he reached the hospital. In the second instance,
the flier relates how an employee was injured on the
job, but again help did not arrive for 30 minutes. This
flier concludes as follows:The company can come up with any number ofreasons for the delays in these two stories, but the
truth remains the same. They don™t care about
your safety. They don™t care about your pain or
injuries. Because IF they did careŠyou wouldget more than just lip service.REMEMBER:WORK TO THE SAFETY RULEIn sum, the phrase ‚‚work™™ (or ‚‚working™™) ‚‚tosafety rule™™ appears once in each flier. There is no
other language in either flier that even arguably en-
courages employees to reduce output. The message
that employees should ‚‚work to safety rule™™ is clearly
not the main thrust of the fliers, and the phrase itself
is ambiguous. Concededly, ‚‚work to safety rule™™ is
similar to ‚‚work to rule,™™ but the Respondent has not
established that the two phrases have the same mean-
ing. To the contrary, the context in which the former
phrase appears suggests that it has a different meaning
than the latter. In light of the safety information con-
tained in the fliers and the fliers™ criticism of the Re-
spondent™s health and safety practices, one reasonable
interpretation of the ‚‚work to safety rule™™ message is
that employees should be knowledgeable about their
rights to a safe workplace and aggressive in asserting
those rights, because the Respondent cannot be relied
on to follow its own rules and provide a safe working
environment. Thus, the phrase ‚‚work to safety rule™™
could merely be a means of urging employees to work
in accordance with the rules of safety that have been
established for their benefit. The Respondent has not
shown that these words can only be interpreted as ad-
vocating unprotected work-to-rule activity.Under these circumstances, we conclude that thepresence of the statement that employees should
‚‚work to safety rule™™ is not sufficient to remove the
fliers from the scope of Section 7 of the Act. See Fair-fax Hospital, 310 NLRB 299, 300 (1993) (‚‚oblique™™and ‚‚inherently ambiguous™™ statement uttered in the
course of union activity found to be protected by the
Act), enfd. 14 F.3d 594 (4th Cir. 1993). Therefore, we
adopt the judge™s finding that the posting of the fliers
constituted protected concerted activity, and that the
Respondent violated Section 8(a)(1) by discriminatorily
removing them.5VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00202Fmt 0610Sfmt 0610D:\NLRB\324.024APPS10PsN: APPS10
 203CATERPILLAR, INC.by employee Goodman. See infra. Accordingly, he finds it unneces-sary to determine whether the Respondent also violated Sec. 8(a)(1)
by removing other material from or near bulletin boards.2. The judge found, and we agree, that the Respond-ent violated Section 8(a)(1) by discriminatorily remov-
ing the ‚‚Permanently Replace Fites™™ and ‚‚No Reply™™
fliers that employee Mike Hoadley posted on the open
union bulletin board in building D of the Respondent™s
Decatur, Illinois facility. The judge relied, inter alia, on
Judge Rose™s decision in Case 33ŒCAŒ10158, et al., in
which Judge Rose found that the ‚‚Permanently Re-
place Fites™™ message was protected by the Act. We
note that, subsequent to the issuance of the judge™s de-
cision in the instant case, the Board affirmed Judge
Rose™s finding. Caterpillar, Inc., 321 NLRB 1178(1996).3. For the reasons stated by the judge, we adopt hisfinding that the Respondent violated Section 8(a)(1) by
discriminatorily removing the Catholic Times articleemployee Dick Goodman posted on the cell bulletin
board in building B of the Respondent™s Decatur facil-
ity.4. For the reasons stated by the judge, we adopt hisfinding that the Respondent violated Section 8(a)(1) by
discriminatorily removing a union notice from a wall
near an employee bulletin board in the Respondent™s
Decatur facility. In its exceptions, the Respondent,
inter alia, renews its contention that this complaint al-
legation is barred by Section 10(b). Although we agree
with the judge™s rejection of this defense, we find that
the issue warrants further explanation.The record shows that the union notice in questionwas removed by the Respondent on January 5, 1994.
Within 6 months of that date, specifically on June 16,
1994, the Union filed an unfair labor practice charge
in Case 33ŒCAŒ10744, alleging that the Respondent
violated Section 8(a)(1) by the following conduct: ‚‚On
or around March 24 ... the Employer, at its Decatur

facility, unlawfully and discriminatorily removed
Union flyers from a wall at its facility.™™ The com-
plaint alleges that ‚‚in early February, 1994,™™ the Re-
spondent violated Section 8(a)(1) by removing ‚‚a
Union notice from the wall adjacent to a bulletin board
in department or location D408 at Respondent™s Deca-
tur, Illinois facility, that contained both work-related
and non-work items.™™The Respondent does not claim that it was preju-diced by the discrepancy of only a few weeks between
the date on which the complaint alleges a violation oc-
curred and the date on which the evidence establishes
the violation actually occurred. The record would not
support such a contention in any event, because this
matter was fully litigated at the hearing. Rather, the
Respondent™s main contention is that the charge is le-
gally insufficient to support the unfair labor practice
alleged in the complaint.In deciding whether a charge allegation provides asufficient basis for a complaint allegation, the Board
applies a ‚‚closely related™™ test comprised of the fol-
lowing factors: (1) whether the allegations involve the
same legal theory; (2) whether the allegations arise
from the same factual circumstances or sequence of
events; and (3) whether the respondent would raise
similar defenses to both allegations. See Nickles Bak-ery of Indiana, 296 NLRB 927 (1989); Redd-I, Inc.,290 NLRB 1115 (1988).Applying this test, we find that all these factors aresatisfied here. First, the allegations involve the same
section of the Act (Section 8(a)(1)) and the same legal
theory (discriminatory removal of union material). Sec-
ond, the allegations involve similar conduct (removal
of union material posted on a wall) occurring at the
same Respondent facility (Decatur) during the sametime period (FebruaryŠMarch 1994). Third, the alle-
gations share common defenses (employees allegedly
were not allowed to affix material to plant walls and
article 16.4 of the Respondent™s implemented proposal
allegedly restricted union notices to union bulletin
boards). Accordingly, we find that the complaint alle-
gation is not barred by Section 10(b), and we affirm
the judge™s unfair labor practice finding.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Cat-
erpillar, Inc., Peoria, Illinois, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order as modified.1. Substitute the following for paragraph 1(b).
‚‚(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rights
guaranteed them by Section 7 of the Act.™™2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discriminatorily remove from bulletinboards or plant walls notices of union events or other
postings supporting the International Union, United
Automobile, Aerospace and Agricultural Implement
Workers of America or a UAW local union.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00203Fmt 0610Sfmt 0610D:\NLRB\324.024APPS10PsN: APPS10
 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1In this decision the term UAW refers collectively to the Inter-national Union, United Automobile, Aerospace and Agricultural Im-
plement Workers of America (UAW International) and to the rel-
evant local union or unions.2For a listing of the case numbers making up Cat II, see my orderdated April 19, 1995, and attachment B to the General Counsel™s
May 31, 1996 response to the Board™s April 15, 1996 Notice to
Show Cause. Cat II™s existence is based, in part, on my April 19order, in which I granted the General Counsel™s motion to consoli-
date. That order is now before the Board by way of the UAW™s re-
quest for special permission to appeal. See the above-cited Notice
to Show Cause.3These four cases are the subject of one consolidated complaint:G.C. Exh. 1050(o) (duplicated at G.C. Exh. 1064(c)). An error in the
complaint is corrected by G.C. Exhs. 1050(q) and 1064(e).4For reasons having to do with the parties™ possible use in CatII of evidentiary materials from Cat I, I permitted the parties to filereply briefs. (By ‚‚Cat I™™ I mean, of course, the consolidated Cat-erpillar cases being heard by Judge Rose.) Each of the three parties
has filed an brief and a reply brief in the Bulletin Board cases.5As all parties agree, Caterpillar is an employer engaged in com-merce within the meaning of the National Labor Relations Act (the
Act), the UAW International and its local unions are labor organiza-
tions within the meaning of the Act, and the Board has jurisdiction
over this matter. I shall rely in all further phases of Cat II on thesejurisdictional findings.6Case 33ŒCAŒ10649.7‚‚Company bulletin boards are put up in a main hallway withthings like right to know, legal things that they put up about dis-
crimination or whatever .... 
They put up things about safety.™™(Witness Dukeman at Tr. 3072, referring to company bulletin boards
at Decatur.)8Caterpillar™s transmission business unit (TBU) is located in build-ing KK, and all of building KK is devoted to the TBU. Thus, for
the purposes of this proceeding the terms ‚‚TBU™™ and ‚‚building
KK™™ may be used interchangeably.WEWILLNOT
in any other manner interfere with,restrain, or coerce you in the exercise of the rights
guaranteed you by Section 7 of the Act.CATERPILLAR, INC.Debra Stefanik, Esq., for the General Counsel.Columbus Gangemi, Neil Holmen, and Joseph Torres, Esqs.(Winston & Strawn), of Chicago, Illinois, and ThomasHarvel, Esq. (Westerfelt, Johnson, Nicoll & Keller), of Pe-oria, Illinois, for the Respondent.Stanley Eisenstein and Jane Bohman, Esqs. (Katz, Friedman,Schur & Eagle), of Chicago, Illinois, and William Thomp-son II, Esq. (Zwerdling & Paul), of Washington, D.C., andNancy Schiffer, Esq., of Detroit, Michigan, for the Charg-ing Party.DECISIONSTEPHENJ. GROSS, Administrative Law Judge. The bitterand still unresolved contract dispute between Caterpillar Inc.
and the UAW began in October 1991, more than 4-1/2 years
ago.1Complaints by the General Counsel against Caterpillarfollowed, complaints based on dozens of unfair labor practice
charges filed by the UAW.For a time all such complaints (Cases 33ŒCAŒ9876Œ3, etal.) were consolidated into one proceeding before Adminis-
trative Law Judge James L. Rose. But in November 1994
Judge Rose denied a motion by the General Counsel to con-
solidate numerous additional complaints into the ongoing
Caterpillar proceeding. That led to the institution of anotherconsolidated proceeding involving Caterpillar and the UAW,
a case known as Cat II (Cases 33ŒCAŒ10444, et al.).2At this juncture I have held 20 days of hearings in CatII. Among the cases heard to date are one involving mate-rials posted on a bulletin board by an employee in Caterpil-
lar™s East Peoria plant, two involving materials posted on
bulletin boards by employees in Caterpillar™s Decatur plant,
and one involving material posted on a wall by an employee
in the Decatur plant.3At the conclusion of the presentation of the evidence con-cerning these four cases the General Counsel moved to sever
the three Decatur cases for briefing and decision and sepa-
rately moved to sever the East Peoria case for briefing and
decision. Orally at the hearing and then in a written order
dated February 22, 1996, I granted the General Counsel™s
motion, except that I ruled that all four cases should be
briefed and then decided together (as opposed to setting sep-arate time schedules for the Decatur cases, on the one hand,and the East Peoria case, on the other).The four cases have now been briefed by the GeneralCounsel, by Caterpillar, and by the UAW.4They stand readyfor decision.5THE EAST PEORIA BULLETIN BOARD CASE6I.In East Peoria, as in apparently all the Caterpillar facilitiesin which the employees are represented by the UAW, Cat-
erpillar maintains at least three different kinds of bulletin
boards: company bulletin boards, invariably glass enclosed;7‚‚union™™ bulletin boards (which are the subject of one of the
Decatur building D cases, infra); and ‚‚general™™ or ‚‚em-
ployee™™ bulletin boards.In that last respect, in the late 1980s, or perhaps earlier,Caterpillar installed cork bulletin boards in many of the non-
work areas at many, perhaps all, of its facilities. I will callthese bulletin boards ‚‚employee bulletin boards™™ even
though supervisors and even contractor personnel sometimes
post items on the bulletin boards and even though several
Caterpillar supervisors testified that, in the East Peoria and
Decatur plants, at least, they never use the term ‚‚employee
bulletin board.™™At all relevant times Caterpillar employee Larry Bullockworked in building KK at Caterpillar™s East Peoria facility.8Bargaining unit employees in Caterpillar™s East Peoria facil-
ity are represented by the UAW International and its Local
Union 974. Bullock is a member of the UAW.There is an employee bulletin board next to the restroomclose to Bullock™s work station. Most of the items on that
board can be thought of, broadly, as notices. For example:
notices of items for sale; notices of retirement parties; be-
reavement notices; thank you notes (where, for instance, a
group of employees had collectively done a favor for the
family of an employee); birthday cards; lists of wage rates
and associated union dues prepared by Local 974; and no-
tices about upcoming church functions. But other kinds of
materials also routinely show up on the bulletin board, mate-
rials such as campaign literature on behalf of candidates for
union office, national political literature, Bible quotations,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00204Fmt 0610Sfmt 0610D:\NLRB\324.024APPS10PsN: APPS10
 205CATERPILLAR, INC.9Caterpillar admits that Uphoff and all the other persons I referto in this decision as supervisors or to whom I assign management
titles are supervisors within the meaning of Sec. 2(11) of the Act.10Witness Domnick at, e.g., Tr. 3365.11The fliers are in the record as G.C. Exhs. 1069 and 1070. (Atthe outset of Cat II, I ruled that the parties could cite designated evi-dentiary materials from Cat I. In order to avoid confusion aboutwhether a given exhibit was introduced in Cat II or was, instead,a Cat I exhibit, each party gave the number 1001 to its first CatII exhibit. Thus, for example, the General Counsel™s exhibits in CatII are designated G.C. Exh. 1001, G.C. Exh. 1002, and so forth.)12The ‚‚Health Safety™™ fliers have as a kind of subtitle: ‚‚Moreof Cat™s Timebombs?™™ And between the words ‚‚Health™™ and
‚‚Safety™™ in the title of the fliers is an illustration of a cartoon-type
bombŠa black ball from which a lit fuse extends. The parties have
thus taken to calling the documents ‚‚Timebomb fliers.™™13In respect to the use of the Cat I record in Cat II, see, e.g., theBoard™s April 15, 1996 Notice to Show Cause at pp. 1Œ2 and my
February 22, 1996 order. I note that in that order, at p. 2, I state
that, ‚‚at this juncture it appears to me that the fact that Caterpillar
and the UAW have been engaged in an intense struggle with one
another since 1991 is beside the point as regards a decision™™ in the
four bulletin board cases. But as indicated above and again later in
this decision, my reexamination of the Cat I and Cat II records hasconvinced me that certain facets of the Cat I record are relevanthere.weekly newsletters published by local churches, newspaperarticles relating to the contract dispute between the UAW
and Caterpillar, and, occasionally, anti-Caterpillar fliers pre-
pared by the UAW.On November 23, 1993, Bullock posted on the bulletinboard two fliers prepared by Local 974™s health & safety
committee. Bullock™s immediate supervisor was Wendell
Uphoff.9Later that day Uphoff removed the two fliers,which action led to a conversation between Bullock and
Uphoff about the posting. On the following day Bullock and
Uphoff had another conversation about the bulletin board.
The General Counsel contends that Caterpillar violated Sec-
tion 8(a)(1) of the Act by Uphoff™s removal of the fliers and
an utterance on November 23 and by certain additional utter-
ances on November 24.Bullock also posted two newspaper articles that were laterremoved from the bulletin board. The complaint is worded
broadly enough to encompass actions by Caterpillar in re-
spect to those newspaper articles. But there is insufficient
evidence that Caterpillar™s management had anything to do
with the removal of the articles from the bulletin board or
that Caterpillar otherwise violated the Act in respect to those
articles. The remainder of the discussion in this decision
about the East Peoria bulletin board accordingly focuses on
the two fliers that Bullock posted.II.While Caterpillar supervisors occasionally speak to indi-vidual employees about what may and may not be posted on
an employee bulletin board, Caterpillar has not issued any di-
rectives, written or oral, to its East Peoria employees as a
group about bulletin board usage. (The record indicates that
when the employee bulletin boards were first installedŠin
the late 1980s, but not thereafter, employees involved in the
installation of the bulletin boards orally agreed with manage-
ment about the kinds of materials appropriate for posting on
the boards. The record also indicates, however, that as of
1993 and thereafter, at least, the employees working in build-
ing KK were unaware of any such agreement.)From time to time Caterpillar instructs its first-line super-visors in building KK about their duties in respect to the em-
ployee bulletin boards. The supervisors are told that they are
responsible for assuring that only appropriate materials are
posted on the employee bulletin boards. Appropriate mate-
rials include what I described above as notices (thank you
cards and the like, items for sale, notices of meetings, and
so forth). Inappropriate materials include anything that re-
quires more than a few seconds to read (one witness for Cat-
erpillar credibly referred to a ‚‚10-second™™ standard10) andany materials espousing an individual™s personal beliefs or
materials that might result in conflict on the shop floor.
Thus, according to the instructions that the supervisors re-
ceive, inappropriate postings include those urging any par-
ticular viewpoint about politics, religion, the UAW, or Cat-
erpillar.From time to time supervisors do implement these instruc-tions. Thus at all relevant times supervisors, includingUphoff, routinely removed from employee bulletin boardsmaterials arguing for or against religious or political posi-
tions and prounion and antiunion materials. But as one might
expect, the monitoring of bulletin boards is not a high prior-
ity concern for supervisors, so that supervisors check the bul-
letin boards for improper postings only irregularly. The result
is that a week might pass before any given bulletin board is
checked by a supervisor.III.As already noted, on November 23, 1993, Bullock postedtwo fliers prepared by Local 974™s health & safety commit-
tee.11The fliers are each two pages long. They each startwith the words ‚‚Health Safety™™ in large letters.12Each pro-vides some safety information. But the purpose of the fliers,
and Bullock™s purpose in posting them, was not to provide
for a safer workplace but instead to increase the dedication
and support for the UAW among Caterpillar™s employees and
to convince employees that Caterpillar™s management is not
to be trusted. I make that finding based on the testimony I
have heard and exhibits I have read to date in Cat II, on theCat I materials that the parties have designated, and on thetwo fliers themselves.13In that last regard, for example, thefinal words of one of the fliers that Bullock posted are (cap-
italization in the original):A MESSAGE TO CAT:KILL YOUR FINAL OFFERNOT YOUR EMPLOYEES!Again as examples, the other flier includes three cartoonsthat take up about one-third of the space in the flier. One
cartoon shows a member of management telling an obviously
ill blue collar worker, ‚‚sorry Rhodes, but if I let you go
home, I™d have to do the same to any employee who had a
heart attack.™™ The other two cartoons are in a similar vein
in that both portray heartless Caterpillar supervisors willfully
endangering the well being of Caterpillar employees.Each flier takes a minute or two to read.
As also already noted, Caterpillar Supervisor Uphoff re-moved the two fliers the same day that Bullock had postedVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00205Fmt 0610Sfmt 0610D:\NLRB\324.024APPS10PsN: APPS10
 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14Witness Bullock, Tr. 3252.15The focus of these bulletin board cases is on whether Caterpillarviolated Sec. 8(a)(1). I accordingly do not here consider Caterpillar™s
obligations regarding bulletin board rules under Sec. 8(a)(5) and (d).
As to the validity of the above assumption, I note only that the
Board appears not to have dealt with that precise issue notwithstand-
ing cases like Vons Grocery Co., 320 NLRB 53 (1995); Honeywell,Inc., 262 NLRB 1402 (1982); and Arkansas-Best Freight System,257 NLRB 420 (1981), enfd. per curiam 673 F.2d 228 (8th Cir.
1982), since none of those cases involves a nondiscriminatory rule
prohibiting the posting of a class of materials which class encom-
passes certain types of prounion materials.16Br. at 7Œ8.17G.C. Exh. 1069 at 1. (Capitalization in original.)18G.C. Exh. 1070 at 2. (Capitalization in original.)19Ordinarily it is inappropriate for one administrative law judge torely on the findings or conclusions of another administrative law
judge in a decision of the second judge that is before the Board on
exceptions. See American Thread Co., 270 NLRB 526 fn. 2 (1984);Delchamps, Inc., 234 NLRB 262, 271 at fn. 23 (1978), enf. deniedon other grounds 588 F.2d 476 (5th Cir. 1979). But because of thethem. (Bullock posted them at about 7 a.m. Uphoff removedthem about 1 p.m.) Bullock asked Uphoff why he had done
that. Uphoff replied that the bulletin board was ‚‚not for
Larry Bullock union propaganda bullshit.™™14Uphoff credibly testified that he removed the fliers afteran employee had mentioned them to him. I further find that
Uphoff would have removed the fliers on noticing them if,
instead of being aimed at Caterpillar™s management, the fliers
had attacked, say, the UAW or a religious or political group.I conclude that, by Uphoff™s removal of the two fliersfrom the bulletin board, coupled with his utterance about
why he removed the fliers, Caterpillar violated Section
8(a)(1) of the Act.I start with the assumption, arguendo, that Caterpillar was,and is, entitled to implement a rule permitting employees to
post on employee bulletin boards meeting notices, thank you
cards, bereavement notices, and for-sale items (so long as
those items are short enough to be quickly read) while pro-
hibiting employees from posting anything that requires more
than a few seconds to read and any materials espousing par-
ticular points of view.15That assumption leads to two more: that Caterpillar couldproperly have published and enforced a bulletin board rule
akin to the instructions that it gave to its supervisors; and
that had Caterpillar done so, Uphoff™s removal of the two fli-
ers that Bullock posted would have violated no provision of
the Act even given, perhaps, Uphoff™s remark about ‚‚union
propaganda.™™But Caterpillar had no such rule. In so finding, I make onelast assumption (again arguendo) that Caterpillar could rely
on the existence of such a rule even though none was explic-
itly promulgated to employees if, but only if, Caterpillar™s
supervisors day by day, month after month, rigorously car-
ried out their instructions regarding the employee bulletin
boards. As touched on above, however, Caterpillar™s super-
visors did not carry out their bulletin board instructions in
that manner. The result is that building KK™s employees had
no reason to conclude that it was Caterpillar policy to dis-allow the posting of all materials espousing personal beliefs
or materials too long to be read in a fraction of a minute.There remains the fact that, from one point of view,Uphoff™s removal of the two fliers was not discriminatory.
As stated above, Uphoff would have responded the same
way had any other kind of posting that amounted to an ex-
pression of personal belief come to Uphoff™s attention. Addi-
tionally it is noteworthy that, as Bullock knew, other editions
of ‚‚Health Safety™™ fliers had previously been posted on em-
ployee bulletin boards in building KK, apparently without
drawing supervisory attention.But as just stated, building KK™s employees had no reasonto conclude that it was Caterpillar policy to disallow the
posting of all materials espousing personal beliefs or mate-
rials too long to be read in a fraction of a minute. In this
circumstance, an employee would reasonably conclude that
Uphoff chose to remove the two fliers from the bulletin
board because of the fliers™ pro-UAW, anti-Caterpillar, con-
tent given that: (1) Uphoff removed the fliers the same day
that Bullock had posted them; and (2) Uphoff gave as his
reason for the removal that the bulletin board was ‚‚not for
Larry Bullock union propaganda bullshit.™™ Caterpillar ac-
cordingly interfered with, restrained, and coerced employees
in the exercise of their Section 7 rights, thereby violating
Section 8(a)(1). See, e.g., Honeywell, Inc., supra.IV.I have been proceeding on the assumption that Bullock™sposting of the ‚‚Health Safety™™ fliers was ‚‚concerted
activit[y] for the purpose of collective bargaining or other
mutual aid or protection™™ (in the words of Sec. 7 of the
Act). Caterpillar, however, argues that Bullock™s action inposting the fliers was not protected in that his intent was to
‚‚create disturbances,™™ to ‚‚encourage hysteria,™™ and to en-
courage employees to work at below-par levels.16Having considered Caterpillar™s arguments, I remain of theview that Bullock™s action in posting the two fliers con-
stituted protected activity. To begin with, and as stated ear-
lier, I find that Bullock™s purposes in posting the fliers in-
cluded furthering the UAW™s cause among Caterpillar em-
ployees. Thus the posting of the fliers was ‚‚concerted
activit[y] for the purpose of collective bargaining or other
mutual aid or protection,™™ in the words of Section 7 of the
Act.That does not end the analysis, of course. For instance, ifthe fliers™ purpose had been to encourage unprotected activ-
ity, Caterpillar™s action in removing them would not have
violated the Act. In this connection Caterpillar points out that
both fliers urge employees to work to the ‚‚safety rule.™™
(One states: ‚‚Join us by working to SAFETY RULE.™™17The other concludes with the wordsŠ‚‚REMEMBER:
WORK TO SAFETY RULE.™™18) Caterpillar argues that theUAW has used a similar phrase, ‚‚work to rule,™™ to encour-
age union adherents to interfere with production and that that
was Bullock™s purpose here.I deem the issue raised by this Caterpillar argument to bea serious one. The UAW has used the expression ‚‚work to
rule™™ as a way of encouraging employees to reduce output
to unacceptably low levels in an attempt to pressure Caterpil-
lar into acceding to the UAW™s bargaining proposals. The
designated Cat I evidentiary materials amply show that to bethe case. (I need not explicate further because Administrative
Law Judge Rose has already done so. See his Cat I decisionJDŒ75Œ95 at 8Œ11.19) And since I have found that BullockVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00206Fmt 0610Sfmt 0610D:\NLRB\324.024APPS10PsN: APPS10
 207CATERPILLAR, INC.special relationship between Cat I and Cat II, I advised the Cat IIparties that I would take into account the findings and conclusions
in Judge Rose™s Cat I decisions even prior to action by the Boardon those decisions.20See, e.g., Judge Rose™s decision in Cat I, JDŒ208Œ95, and thepreface in the ‚‚Proposed Central Agreement,™™ G.C. Exh. 26. (G.C.
Exh. 26 is part of the Cat I record. All parties agree that that exhibitshould be deemed to be part of the Cat II record as well.)21Although Uphoff™s testimony is fuzzy in this respect, he seemedto deny ever receiving instructions on what materials he was sup-
posed to remove from bulletin boards. But I find that he did receive
such instructions and that his denial was a function of his havingforgotten that he received them. I note, in this connection, that
Uphoff had retired from Caterpillar prior to his stint on the witness
stand.22Par. 5(h) reads: ‚‚On or about November 24, 1994, Respondent,by Wendall Uphoff, prohibited an employee from posting anything
that ‚said UAW anywhere on it™ on [a bulletin board in Building
KK].™™23Case 33ŒCAŒ10718.24G.C. Exh. 26 (from the Cat I record) at pp. 119Œ120.25For convenience™s sake, Caterpillar presented art. 16.4, as in theimplemented agreement, for inclusion in the record in Cat II as R.Exh. 1015. See also R. Exh. 1014 (art. 16 of the expired Decatur
PlantŒLocal Union 751 Supplement.)did not post the fliers out of a concern for employeesafety, the question arises as to what, if anything, Bul-
lock intended to communicate by the expression
‚‚work to safety rule™™ in the two fliers that he posted.It was, however, Caterpillar™s burden to prove that Bullockwanted readers of the fliers to reduce their outputŠthat is,
that Bullock was calling for a partial strike. And apart from
the ‚‚work to safety rule™™ language in the fliers themselves,
there is no such proof. As for the significance of the work-to-safety-rule language, while it appears in capital letters in
both fliers, and in a prominent location in one of the fliers,
in each flier it appears only once. And in neither of the fli-
ers, as I read them, is ‚‚working to safety rule™™ the main
thrust of the flier. I accordingly conclude that I have insuffi-
cient grounds to find that Bullock intended to have readers
of the fliers focus on the phrases in question. It could very
well be that Bullock did not concern himself with those
phrases at allŠthat they just happened to be part of two fli-
ers whose overall message Bullock did support. (Presumably
Caterpillar also could have made out a defense by proving
that, whatever Bullock™s intent, the fliers were such as to
cause employees to engage in a partial strike. But again, the
record does not support Caterpillar in this regard.)There is one last matter to consider, albeit briefly, con-cerning Uphoff™s removing the two fliers from the employee
bulletin board: Caterpillar provides ‚‚union™™ bulletin boards
in all its facilities in which the employees are represented by
the UAW. Caterpillar does so in accordance with past collec-
tive-bargaining agreements between the UAW and Caterpillar
and under the terms of the proposed collective-bargaining
agreement that Caterpillar implemented in April 1992.20Thequestion that raises is whether that means that all union-relat-
ed materials should be posted on the union bulletin boards,
not on employee bulletin board. The short answer is that it
does not. To begin with, in respect to the employee bulletin
board that Bullock used, there is a longstanding practice of
employees posting all kinds of union-related materials. Sec-
ond, Caterpillar™s labor relations manager for building KK
testified that some union-related material (such as rally no-
tices and notices of union committee meetings) may properly
be posted on employee bulletin boards. Third, for reasons
that will be discussed in connection with the Decatur bulletin
board cases, the collective-bargaining agreement provision
and implemented-agreement provision in question do not
have the effect of limiting what employees may post on em-
ployee bulletin boards.V.Bullock filed a grievance over Uphoff™s removal of thetwo ‚‚Health Safety™™ fliers. Bullock testified that Uphoff, at
the first step meeting on November 24, said that while he
had removed the fliers, he had since ‚‚changed his ways.™™
But Uphoff credibly denied saying any such thing and I con-clude that the General Counsel and the UAW failed to provethat Uphoff did make such a remark.Bullock also testified that, about a half-hour after the firststep meeting, Uphoff told him: ‚‚it would be best if you
didn™t post anything with ‚UAW™ on it.™™ Uphoff denied it.
I credit that denial because a remark like that would have
been out of keeping with what Uphoff™s instructions were21and with what seemed to me to be Uphoff™s supervisory
style, and because UAW-originated items routinely showed
up on the bulletin board.I accordingly shall recommend dismissal of paragraph 5(h)of the complaint.22THE DECATUR BUILDING D BULLETINBOARDCASE
23I.We move now from building KK in East Peoria to Cat-erpillar™s building D in Decatur. Caterpillar™s Decatur facili-
ties are within the jurisdiction of UAW Local 751.Our concern here is with union bulletin boards. (By‚‚union™™ bulletin boards, I mean bulletin boards that, in De-
catur, state at the top, ‚‚U.A.W. Local 751.™™)The collective-bargaining agreement that Caterpillar pro-posed to the UAW and then unilaterally implemented in-
cludes the following provision, article 16.4, which provision
is identical to the most recent agreement (now expired) be-
tween Caterpillar and the Union24and with the expired localsupplement to the central agreement.25The Company shall provide bulletin boards at locations
mutually agreed to by plant management and its Local
Union, to be used exclusively for Union notices. The
notices will be furnished by the Union and posted by
the Company in accordance with the provisions of ap-
plicable Local Agreements. The Union notices shall be
restricted to the following:1. Notices of Union recreational and social affairs2. Notices of Union elections, appointments and re-sults of Union elections3. Notices of Union meetings
4. Reports of committees, approved by the CompanyMany of the union bulletin boards in building D are glassenclosed. Postings on these bulletin boards are handled in ac-
cordance with article 16.4. That is, Local 751 furnishes toVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00207Fmt 0610Sfmt 0610D:\NLRB\324.024APPS10PsN: APPS10
 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26Controversy swirls around what I call the ‚‚employee bulletinboards™™ in building D. The record contains conflicting evidence
about whether Caterpillar posts rules specifying what may be posted
on building D™s employee bulletin boards, what has been the super-
visors™ behavior in respect to those boards, and even what designa-
tion is properly given to employee bulletin boards. (One supervisor
testified that the boards are called ‚‚For Sale Or Trade™™ bulletin
boards and are never called ‚‚employee™™ bulletin boards.) So far as
this proceeding is concerned, however, none of the issues involving
building D relate to postings on employee bulletin boards.27The flier is in the record as G.C. Exh. 1053.28The ‚‚No Reply flier™™ is in the record as G.C. Exh. 1054.29I do not mean to suggest, of course, that Caterpillar is for alltime required to continue the existing state of affairs in respect to
the open bulletin boards. Rather, I assume that Caterpillar could at
any time adopt a rule limiting the usage of union bulletin boards toCaterpillar documents that the Union wants posted. Caterpil-lar then posts the documents if the Company deems them to
be within the scope of article 16.4. (No one contends that
Caterpillar has behaved unlawfully in respect to the glass-en-
closed union bulletin boards.)Other union bulletin boards in building D are not glass en-closed. The way these bulletin boards are used is very dif-
ferent from the usage of the glass-enclosed boards. To begin
with, it is not entirely clear that Caterpillar treats these open
bulletin boards as boards subject to article 16.4. Second, in
many cases, perhaps all, employees post materials on these
boardsŠthey do not follow the procedures set out in article
16.4. Third, the materials posted on these boards are by no
means limited to those fitting within the categories listed in
article 16.4. Rather, along with notices of union meetings,
these open union bulletin boards routinely display: informa-
tion about union dues and cost-of-living adjustments; jokes
and cartoons; notices of when a union lawyer will be at the
hall; literature on behalf of candidates for union office; thank
you notes from candidates who had been voted into union of-
fice; and newspaper articles about the labor dispute. Employ-
ees also sometimes use these open union bulletin boards to
post items that have nothing to do with union matters, items
like church benefit announcements and sympathy cards.
(These last types of postings generally occur when nearby
employee bulletin boards are already completely covered by
postings.26)At all relevant times Caterpillar assigned its employeeMike Hoadley to building D. Hoadley actively supported the
UAW™s efforts to gain what the Union considered to be a fa-
vorable collective-bargaining agreement from Caterpillar.There is a union bulletin board hung on a wall in a non-work area near Hoadley™s work station. The bulletin board
is not glass enclosed. On the morning of December 16, 1993,
Hoadley posted a one-page flier on the bulletin board. The
middle two-thirds of the flier consisted of a photograph of
Caterpillar™s chief executive officer, Donald Fites. Above the
photograph were the words, ‚‚the real enemy!™™ Below the
photograph were the words ‚‚permanently replace Fites!™™27Wally Kundert is Hoadley™s immediate supervisor. Atabout 1:30 p.m. Kundert removed the flier from the bulletin
board.The following day (December 17) Hoadley posted anotherone-page flier on the same bulletin board. This one pro-
claimed that Caterpillar was not serious about resuming bar-
gaining and, in support of that proposition, quoted a Decem-
ber 14 letter to Caterpillar from the UAW™s James Atwood.
In the center of the page were the words ‚‚No Reply!,™™ in
large letters (the point being that Caterpillar had so far failed
to respond to Atwood™s letter).28Plant Superintendent James Goddard removed the flierfrom the bulletin board a few hours after Kundert had posted
it.Later that day Hoadley posted another copy of the ‚‚NoReply™™ flier on the same bulletin board. Still later in the day
Foreman Bud Wise removed it. Hoadley, still on December
17, posted a third copy of the ‚‚No Reply™™ flier. This time
it was Foreman Dave Slightom who removed it. Hoadley
then posted another copy of the ‚‚Permanently Replace
Fites™™ flier. The record does not inform us about what hap-
pened to that flier.None of the supervisors who removed Hoadley™s postingssaid anything about the postings to Hoadley or, for that mat-
ter, to any other employee.II.The various postings by Hoadley and removals by super-visors present four kinds of issues. The first has to do with
whether article 16.4 limits what employees may post on the
bulletin board in question. The second is whether, assuming
no article 16.4 limitation, the Act protects employees™ post-
ings of prounion, anticompany fliers on the bulletin board,
given the historical usage of the bulletin board. The third is
whether the messages bruited by the ‚‚Permanently Replace
Fites™™ and ‚‚No Reply™™ fliers render their posting unpro-
tected. The fourth is whether Hoadley™s actions involving the
fliers constituted misbehavior and, if so, whether that mis-
behavior entitled Caterpillar to remove the fliers even assum-
ing, absent the misbehavior, that the removals would have
violated the Act.The Import of article 16.4. Employers do not ordinarilyhave to provide union bulletin boards. Caterpillar has done
so pursuant to collective-bargaining agreements (and, at
present, its implemented proposed agreement). Plainly Cat-
erpillar could, if it so chose, have limited the usage of all
union bulletin boards to the usage specified in article 16.4
and could have demanded that employees follow the proce-
dures specified in that provision. But in respect to open
union bulletin boards (that is, union bulletin boards that are
not glass covered), Caterpillar has not done that.Caterpillar nonetheless argues that article 16.4 limits whatemployees may post on union bulletin boards. Caterpillar
gets there by reading article 16.4 as prohibiting postings on
union bulletin boards that are not in accord with the provi-
sion. But on two grounds Caterpillar™s argument fails in re-
spect to the open union bulletin boards in building D that are
at issue here. First, article 16.4 says nothing about any prohi-
bition. Second, even if could be read as including a prohibi-
tion against other kinds of postings and posting procedures,
the record shows that Caterpillar has allowed article 16.4 to
be ignored in respect to building D™s open union bulletin
boards. Having done so, Caterpillar may not pick and chose
among the postings as to which it will not require to comply
with article 16.4 and which it will. See Honeywell, supra.29VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00208Fmt 0610Sfmt 0610D:\NLRB\324.024APPS10PsN: APPS10
 209CATERPILLAR, INC.that described in art. 16.4 (so long as the Company meets the re-quirements of Sec. 8(a)(5) and (d)).30Judge Rose earlier reached the same conclusion in Cat I. JDŒ232Œ94 at 5.31R. Br. 19.32Again, in JDŒ232Œ94 Judge Rose reached the same conclusionabout the ‚‚permanently replace™™ Fites language, albeit in connection
with pins and T-shirt displays.33R. Br. at 10.34Case 33ŒCAŒ10746.35A copy of the article is in the record as G.C. Exh. 1058.36I note that while there were both union bulletin boards and em-ployee bulletin boards in building B, none were in areas that were
adjacent to or could be seen from Goodman™s work area.Permissible Postings. As discussed in connection with thebuilding KK employee bulletin boards in East Peoria, em-
ployers may lawfully limit the kinds of materials posted on
bulletin boards in their facilities. But Caterpillar has not done
that in respect to the open union bulletin boards in building
D of the Decatur facility. That being the case, Caterpillar
may not disallow the posting on such boards of materials
within the scope of Section 7. And the ‚‚Permanently Re-
place Fites™™ and ‚‚No Reply™™ fliers are plainly within Sec-
tion 7™s purview. In that regard, the ‚‚No Reply™™ flier needs
no explanation. As for the ‚‚Permanently Replace Fites™™
flier, all that need be understood is that in March 1992, dur-
ing the course of a strike against Caterpillar, the Company
notified striking employees that it would permanently replace
them if they did not return to work. Many of Caterpillar™s
employees viewed that as a shocking, insulting, and under-
handed threat. Fites, to these employees, not unreasonably
was the personification of that threat as well as the person
ultimately responsible for Caterpillar refusing to accept the
UAW™s contract proposals.30Did the fliers™ messages present special circumstances.Caterpillar contends that the ‚‚Permanently Replace Fites™™
flierŠcan only be read as a malicious personal assault on theCompany™s Chief Executive Officer ... a personal, di-

rect, insulting and divisive attack ....31But again, a company™s chief executive officer must ex-pect to be seen as the personification of the company™s man-
agement and, to its employees, of the company™s labor rela-
tions policies. That being the case, and given that the flier
explicitly was aimed at Fites in that capacity, it is unhelpful
to refer to the flier as a ‚‚personal ... attack™™ on Fites. As

for ‚‚malicious™™ or ‚‚insulting,™™ I do not so read the flier
(even assuming that that would render the posting of the flier
to be unprotected activity).32Caterpillar also contends that the language of both fliers‚‚can only be characterized as ‚fighting words.™™™33If Cat-erpillar had shown that removal of the fliers was ‚‚necessary
in order to maintain production or discipline,™™ nothing in the
Act would have prohibited Caterpillar from pulling the fliers
from the bulletin board. Arkansas-Best Freight System, supra,257 NLRB at 424 (quoting Republic Aviation Corp. v.NLRB, 324 U.S. 793, 804 at fn. 10 (1945)). But Caterpillarfailed to make any such showing (and I specifically take into
account the Cat I evidence designated by the parties in mak-ing that finding).Hoadley™s alleged misbehavior. Caterpillar argues that therecord shows that Hoadley spent much of December 16 and
17 (the 2 days during which he posted the materials that Cat-
erpillar supervisors removed) watching the bulletin board in-
stead of working. If Hoadley had not been focusing on hiswork to the extent normally required by the Company, andif Caterpillar had disciplined Hoadley for that behavior, I as-
sume that Caterpillar, in connection with that discipline,
could have removed the materials that Hoadley had posted.
But none of the supervisors who removed Hoadley™s fliers
testified that their decisions to remove Hoadley™s fliers had
anything whatever to do with Hoadley™s work or lack there-of. Caterpillar™s contention is without substance.I conclude that when Caterpillar supervisors removed the‚‚Permanently Replace Fites™™ and ‚‚No Reply™™ fliers that
Hoadley posted on the union bulletin board, Caterpillar vio-
lated Section 8(a)(1) of the Act.THE DECATUR BUILDING B BULLETINBOARDCASE
34I.Remarkably, each of the three bulletin board cases hereunder discussion involves a different kind of bulletin board.
The East Peoria case involves employee bulletin boards, all
of which are located in nonwork areas. The just discussed
building D case involves union bulletin boards, all of which,
again, are located in nonwork areas. And this case is about
a ‚‚cell™™ bulletin board, one located squarely in the midst of
a work area.The work areas in Cat™s building B in Decatur are dividedinto ‚‚cells.™™ (Cells are the equivalent of departments or
manufacturing units.) Caterpillar places bulletin boards in
cells where and when needed for work purposes. And in the
normal course of events, the only postings on any given
cell™s bulletin board are those providing information nec-
essary for the work of the employees and supervisors as-
signed to that cell (information such as output statistics and
often-dialed in-plant telephone numbers). Supervisors control
all postings on such bulletin boards.Sometimes, however, a ‚‚cell bulletin board™™ remains inplace through happenstance after the need for the board has
ended. That is the kind of bulletin board with which we are
concerned here. The particular cell bulletin board at issue
was in department 8333 in building B. It was a cork board
with a wood frame and was about 5 feet wide by 3 feet high.
(The record does not tell us when the bulletin board had
ceased being used for work purposes other than that the
board had not been used for work purposes for a substantial
period of time, perhaps years.)II.At all relevant times Caterpillar employee Dick Goodmanworked on the day shift in department 8333. On February 16,
1964, Goodman tacked on the cell bulletin board a February
13, 1994, a copy of an article from a newspaper called the
Catholic Times.35(A friend and fellow Caterpillar employeewho worked at another Caterpillar facility had asked Good-
man to post the article in Decatur.) The article is 500 or 600
words long, 5 inches high, 10 inches wide.36VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00209Fmt 0610Sfmt 0610D:\NLRB\324.024APPS10PsN: APPS10
 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
37A copy of the cartoon is in the record as G.C. Exh. 1057. Thecopy varies in immaterial ways from the cartoon that was posted on
the bulletin board.38Tr. 2841 (witness Goodman).39I note that, prior to the time that Goodman posted the CatholicTimes article, Caterpillar management had circulated copies of thearticle to its Decatur-based supervisors.40Tr. 3006.In one sense the article is about the labor dispute at theDecatur-based company A.E. Staley. More broadly, the arti-

cle is about the views of a Catholic priest, Father Martin
Mangan, about collective bargaining and what Mangan sees
as the havoc that large corporations are wreaking on the lives
of their employees. The newspaper quotes Mangan as saying,
for example:Multinational corporations seem to try systematically todestroy unions with economic loss of life for members.
... We™re going to have the rich and the poor and no

middle class if collective bargaining and unions are de-
stroyed.At the time that Goodman posted the article, the boardwas blank except for a list of some intra-Caterpillar tele-
phone numbers and one grotesque 8-inch by 11-inch cartoon.
The cartoon portrays five mice. One is caught in a mousetrap
in such a way that its head is pinned to the bottom of the
trap and its hindquarters are elevated. A second mouse is on
its hind legs behind the first, in a position that suggests that
it is copulating with the first. The three other mice are be-
hind the second, apparently awaiting their turns. The caption
reads: ‚‚When you™re down and out, everyone wants to screw
you.™™ The cartoon had been on that bulletin board for more
than a year.37A variety of materials had been posted on the bulletinboard from time to time, such as for-sale notices, newspaper
articles, and Caterpillar™s newsletters for supervisors. It is un-
clear how long any one item remained on the board. In any
case, as just indicated, only the cartoon and the list of tele-
phone numbers were on the board when Goodman posted his
article. The two pieces of paper and the board itself were
dirty and tattered.One might expect that there would be general agreementabout whether a cartoon about copulating mice was, or was
not, on a bulletin board in the midst of a work area. In fact,
however, while Goodman and another employee testified that
the cartoon had long been on the board, two supervisorsŠ
Terry Dukeman and Larry BradshawŠeach testified that he
was sure that no such cartoon had ever been posted there and
that, in fact, nothing was on the bulletin board prior to Good-
man™s posting. As indicated above, I credit the two employ-
ees™ testimony about this matter. My sense is that the dispute
has to do with perception, not truth-telling versus falsehood.
I find, that is, that the telephone list and cartoon had been
on the board for so many months that they had long before
vanished from the awareness of the two supervisors.Bradshaw (one of the supervisors who testified that nomouse cartoon had ever been on the bulletin board) is a sec-
ond-shift supervisor in building B. On February 16 (the same
day that Goodman had posted the Catholic Times article),
Bradshaw noticed the article, removed it from the bulletin
board, and dumped it in the nearest trash receptacle. The car-
toon remained in place.On February 17 Goodman saw that the article had been re-moved and learned from his supervisor, Terry Dukeman, that
it was Bradshaw who had removed it.At about 7 p.m. on February 18 Goodman asked Bradshawif he had removed the Catholic Times article. Bradshaw said
that he had. Bradshaw testified that the conversation ended
there. Goodman testified that Bradshaw referred to the article
as ‚‚inappropriate,™™ which led Goodman to refer to the
mouse cartoon.38But I need not and, accordingly, shall notresolve that factual dispute other than to find that Goodman
did mention the mouse cartoon.I conclude that Bradshaw™s removal of the article con-stituted a violation of Section 8(a)(1) by Caterpillar.To begin with, Goodman™s posting of the article amountedto an expression by Goodman (and the friend who gave him
the article) to fellow employees of the righteousness of the
UAW™s position in its uphill battle against Caterpillar. That
leads me to conclude that Goodman™s action and the article
come within the protection of Section 7.39Further, Bradshaw™s removal of the article would reason-ably lead employees to believe that, as among postings unre-
lated to the work at hand, Caterpillar discriminated against
prounion materials. After all, when only three items are on
a bulletin board, including a newspaper article about why a
local priest supports employees in their collective-bargaining
efforts and a cartoon depicting copulating mice, and a super-
visor without meaningful explanation removes the newspaper
article without removing the cartoon, an employee wouldhave to be broadminded indeed to believe anything else.True, the bulletin board was in a work area and postingson bulletin boards in work areas ordinarily are limited to ma-
terials necessary for the work being done in the area. But the
bulletin board in question long ago had ceased to function
as a cell bulletin board, the bulletin board had in the past
displayed nonwork material, on the days in question it dis-
played the mouse cartoon, and management had issued no in-
structions to employees that contradicted the impression that
the bulletin board was available to employees for postings
that had been created by the display on the board of nonwork
materials.As discussed earlier, when Bradshaw removed the CatholicTimes article, it was the only item he noticed on the bulletin
board. And as far a Bradshaw was concerned, the only post-
ings allowed on bulletin boards in work areas were those in-
tended to further the work of the personnel in the area. That
means that, from Bradshaw™s point of view, there was noth-
ing discriminatory about his action removing the article.
(Bradshaw credibly testified that he removed the article from
the bulletin board because ‚‚it was not supposed to be there
.... it 
was not work related.™™)40But that does not helpCaterpillar™s cause. For one thing, in bulletin board situations
such as the one at hand, a violation of Section 8(a)(1) does
not depend on an intent by the employer to discriminate.
Honeywell, supra. Accord: Steelcase, Inc., 316 NLRB 1140,1143 (1995). For another, Goodman subsequently told Brad-
shaw about the presence of the cartoon on the bulletin board.
At that point Bradshaw could have had a conversation with
Goodman that would have remedied, or at least softened, theVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00210Fmt 0610Sfmt 0610D:\NLRB\324.024APPS10PsN: APPS10
 211CATERPILLAR, INC.41A copy of the grievance is in the record as G.C. Exh. 1059. Thegrievance specifically referred to a cartoon being on the bulletin
board. Dukeman answered the grievance by stating that ‚‚the Com-
pany reserves the right to monitor, remove and place all material on
Company bulletin boards.™™ Id.42Tr. 3056.43Goodman at Tr. 2847; Ferguson at Tr. 3116.44The complaint (par. 5(b)) reads:On or about February 18, 1994, Respondent, by TerryDukeman, removed the bulletin board [in the employees™ work
area in department 8333] because union-related material was
posted on it and because a grievance was filed over the Re-
spondent™s removal of union-related material from that bulletin
board.45The General Counsel does not contend that Bradshaw™s remarkitself violated the Act.46Dukeman at Tr. 3059Œ3060.47The grievance is in the record as G.C. Exh. 1063.impression that the removal of the article had given. Brad-shaw did not do that.III.Bradshaw™s immediate supervisor is Terry Dukeman. Onthe morning of February 18 (the day after Goodman learned
that Bradshaw had removed the article), Goodman submitted
a grievance about the removal of the newspaper article.41That same morning, perhaps after Goodman and his stew-ard had begun drafting the grievance, Dukeman submitted a
work order to have the bulletin board removed. Dukeman™s
work order stated that the reason the bulletin board had to
be removed was that it was a safety hazard. The work order
was acted on almost immediately, shortly after Dukeman was
handed Goodman™s grievance. As the bulletin board was
about to be carted away, Goodman asked Dukeman why the
bulletin board was being removed. Dukeman told Goodman
that the board was a safety hazard.So we have a bulletin board that had long been in place,the posting on that bulletin board of a written communication
within the protections of Section 7, management™s removal
of the document, a grievance about the removal, and man-
agement™s removal of the bulletin board hard on the heels of
the filing of the grievance.Additionally, even Dukeman agrees that, but for Good-man™s posting of the Catholic Times article, Dukeman would
not have had the bulletin board removed. I earlier mentioned
that Dukeman was not aware of the copulating mouse car-
toon. Actually, the gap in Dukeman™s awareness was broader
than that: Dukeman had not been conscious of the presence
of the bulletin board at all, even though, as he put it, he had
walked past the bulletin board ‚‚a thousand times™™42andeven though the bulletin board was within a foot or two of
a computer terminal that Dukeman sometimes used. (My ini-
tial inclination, of course, was to discredit Dukeman™s claim
that he was unaware of the bulletin board. On further
thought, however, it seems to me that it is entirely possible
that a busy supervisor, responsible for the work of employees
spread over a relatively large area, would cease being aware
of one old bulletin board that had long ago stopped being
used for anything that Dukeman cared about. And there was
nothing about Dukeman™s demeanor that would cause me to
discredit him.) Dukeman became aware of the bulletin board
only when Goodman spoke to Dukeman about the Catholic
Times article. And, necessarily, Dukeman™s realization that
there was a bulletin board in department 8333 was a predi-
cate for Dukeman™s ordering it to be removed.Further, Goodman, in the presence of employee Mike Fer-guson, asked Bradshaw why the bulletin board had been re-
moved. According to the testimony of both Goodman and
Ferguson, Bradshaw replied something on the order of, ‚‚I
didn™t do it, I didn™t file the grievance.™™43The complaint alleges, and the General Counsel and theUnion argue, that Caterpillar™s removal of the bulletin boardwas in direct response to Goodman™s posting of the CatholicTimes article and to the filing of his grievance and that Cat-
erpillar thereby violated Section 8(a)(1) of the Act.44And,plainly, the removal of a bulletin board in retaliation for ac-
tivity protected by Section 7 violates Section 8(a)(1) of the
Act. See, e.g., Roadway Express v. NLRB, 831 F.2d 1285(6th Cir. 1987). Nonetheless, my recommendation is that the
allegation be dismissed.Turning first to the employees™ testimony about Brad-shaw™s remark about ‚‚I didn™t file the grievance,™™ at the
time of that conversation Bradshaw had no idea why the bul-
letin board had been removed. Thus his remark (assuming
that he did in fact utter such a remark) had to have been
mere speculation. (As to whether Bradshaw did mention
Goodman™s grievance, Bradshaw denied doing so. I nonethe-
less find that it is more probable than not that Goodman™s
and Ferguson™s testimony on the subject was accurate.45)Second, there is no doubt that the placement of the bul-letin board made it, to some degree, a safety hazard.Third, as noted above there was nothing about Dukeman™sdemeanor that caused me to discredit any of his testimony.Fourth, the probabilities are that Dukeman ordered the re-moval of the bulletin board before he knew that Goodman
was going to file a grievance about the removal of the
Catholic Times article.Lastly, and most importantly, shortly after the bulletinboard was removed, Goodman complained to Dukeman
about the removal. Dukeman responded by telling Goodman
and the other three employees in department 8333 that, if
they wanted a bulletin board in their department to replace
the one that had been removed, he would have one installed
at any location they chose that did not present safety prob-
lems. Goodman did not respond to the offer. Goodman™s
three coworkers told Dukeman to ‚‚forget it.™™46(The UAWand the General Counsel contend that Dukeman later soughtto condition the installation of a bulletin board in department
8333 on a promise by Goodman not to file grievances if su-
pervisors removed material posted by employees. I discuss
that below.)IV.More than a month after the bulletin board had been re-moved from department 8333 Goodman saw what he thought
was the installation of a cork bulletin board in department
8336 in a location as unsafe as the department 8333 board™s.
(Goodman probably was mistaken about the installation of
bulletin board in 8336 in that timeframe.) That led Goodman
to prepare a grievance about the removal of the bulletin
board from department 8333.47According to Goodman and his steward, Lenny Allison,they presented the grievance to Dukeman on March 23VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00211Fmt 0610Sfmt 0610D:\NLRB\324.024APPS10PsN: APPS10
 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
48Tr. 3147.49Complaint par. 5(c) reads: ‚‚[I]n late February or early March,1994, Respondent, by Terry Dukeman, told employees that if griev-
ances were not filed when items were removed by management, the
bulletin board [in department 8333] would be restored to its original
position.™™50This case is Case 33ŒCAŒ10744.51Witness Goddard at Tr. 2910. The restrooms in building D arespaces within the plant enclosed by cinder block walls. Madding had
taped the poster to the outsideŠthe plant sideŠof the wall, and,
throughout the plant, postings taped to walls were generally on the
outside of restroom walls. Thus Goddard™s reference to ‚‚rest room
walls.™™52Tr. 2969.53‚‚[N]o complaint shall issue based upon any unfair labor prac-tice occurring more than six months prior to the filing of the charge
with the Board ....™™ Sec. 10(b) of the Act. Caterpillar amended
its answer to include this defense at the hearing. Tr. 2563.(1994). Dukeman, both testified, responded that he wouldhave a bulletin board installed if, but only if, Goodman
‚‚could assure him [Dukeman] that there wouldn™t be griev-
ances written over things ... that [he] and his superintend-

ent deemed inappropriate.™™48Goodman testified that hewithdrew the grievance in order to avoid adding still further
tension to an already difficult situation.Dukeman remembered getting a grievance on the subjectin February but flatly denied that he had ever received any
such grievance thereafter or that he ever asked for such a
promise from Goodman.I find that Goodman and Allison did present the grievance,as they testified, but that Dukeman did not impose the condi-
tion to which Goodman and Allison testified. I make that lat-
ter finding for three reasons. The first is that it is unlikely
that Dukeman would have imposed such a condition when he
had previously offered, without condition, to install a re-
placement bulletin board in department 8333. The second is
that it is even more unlikely that Dukeman would have im-posed such a patently unlawful condition in the presence of
two UAW adherents, one of whom was a union steward. The
third is that it is improbable that Goodman™s and Allison™s
response to the proposed condition would have been to with-
draw the grievance.I accordingly shall recommend that the complaint™s allega-tion in this respect be dismissed.49THE PLANT MANAGER™S ACTIONS AT A UNIONIN-PLANT RALLY50I.During the day-shift™s lunch period on January 5, 1994,the UAW held a rally in a nonwork area of building D at
Caterpillar™s Decatur facility. About 100 employees attended.Earlier that day Caterpillar employee Gerry Madding hadposted several notices of the rally in building D. The notices
were about 1 foot by 2 feet in size. Madding taped one of
the notices to a wall near an employee bulletin board in the
nonwork area where the rally was to be held.At all relevant times James Goddard was the factory man-ager in building D. Goddard knew about the rally, of course,
and made his way to the rally™s site a few minutes after the
rally had gotten under way. Goddard stood in back of the
gathered employees. Local 751™s president, Larry Solomon,
was leading the rally. Solomon saw Goddard and asked him
if he wanted to say anything. Goddard responded by pulling
Madding™s notice from the wall and saying that, ‚‚I don™t
want these posters put on the restroom walls anymore.™™51The General Counsel and the UAW contend, and I con-clude, that by Goddard™s removal of the poster Caterpillar
violated Section 8(a)(1) of the Act.The situation regarding the posting of materials on thewalls of Caterpillar™s Decatur facility is closely akin to that
of the posting of polemic materials on employee bulletin
boards in the East Peoria facility (discussed in the first part
of this decision). That is, Caterpillar has not promulgated to
employees any rule forbidding the taping of materials to
plant walls. And while supervisors do routinely remove any-
thing they find that is posted on a wall (as contrasted with
postings on bulletin boards), they do not do so consistently.
The result is that employees frequently tape notices of var-
ious kinds to the plant™s wallsŠnotices of, for example, mu-
sical events, church functions, fundraisers, and rallies. In
Goddard™s words, ‚‚sometimes they were removed and some-
times they were allowed to remain.™™52Lastly, I note that insize and shape the poster that Goddard pulled down was typ-
ical of those that employees taped to the plant™s walls.All that being the case, Goddard™s vocal and abrupt re-moval of the rally poster necessarily had a tendency to cause
employees to conclude that Caterpillar was discriminating
against the posting of union-related materials on plant walls.II.Caterpillar contends that the unfair labor practice chargeon which the allegations of the complaint regarding
Goddard™s actions at the rally are based occurred more than
6 months prior to the filing of the charge.53The chronology of events pertinent to the 10(b) defenselooks like this:Date in 1994Event
January 5The in-plant rally. Goddard™s
removal of the poster.June 16 (less than 6months after January 5)Original unfair labor practicecharge in Case 33ŒCAŒ10744.
It alleges that:On or around March 24 ...
the Employer, at its Decatur
facility, unlawfully and
discriminatorily removed
Union flyers from a wall at its
facility.July 11 (more than 6months after January 5)First amended charge in Case33ŒCAŒ10744. It amends the
original charge by adding:On or around January 12,1994, Caterpillar Manager Jim
Goddard unlawfully removed
a union poster from the
Decatur facility, threatened toVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00212Fmt 0610Sfmt 0610D:\NLRB\324.024APPS10PsN: APPS10
 213CATERPILLAR, INC.54The reference to Goddard ‚‚otherwise interfer[ing] with theUnion rally™™ was deleted by way of the UAW™s second amended
charge.55‚‚On an unknown but specific date in early February, 1994, Re-spondent, by Jim Goddard, removed a union notice from the wall
just adjacent to a bulletin board in department or location D408 at
Respondent™s Decatur, Illinois facility, that contained both-work-re-
lated and non-work items.™™ (Par. 5(d).)56Caterpillar™s Br. at 24.57Par. 5(e) reads: ‚‚On an unknown but specific date [in earlyFebruary, 1994], Respondent, by Jim Goddard, threatened to fire or
otherwise discipline the employee who posted the notice ....™™
Caterpillar also raises its 10(b) defense in respect to this allegation.But in view of my crediting Goddard™s denial, I need not pass on
that defense.58If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.59If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™retaliate against the employeewho put up the poster, and
otherwise interfered with the
Union rally held that day.54The issue is whether the June 16 unfair labor practice alle-gation is ‚‚closely related™™ to the complaint™s allegation,55whether the complaint™s allegation ‚‚arise[s] from the same
factual situation, [is] of the same class as, and clearly related
to [the allegation] ... set forth in the charge.™™ 
Redd-I, Inc.,290 NLRB 1115, 1116 (1988), quoting NLRB v. Dinion CoilCo., 201 F.2d 484, 491 (2d Cir. 1952), and Jack LaLanneManagement Corp., 218 NLRB 900, 913 (1975), enfd. 539F.2d 292, 295 (2d Cir. 1976).If the original charge™s allegation referred to a date closeto January 5, it is clear that Section 10(b) would be of no
concern in respect to Goddard™s removing the notice from
the wall. Does the charge™s reference, instead, to March 24
render the allegation not ‚‚closely related™™? I conclude other-
wise.Caterpillar also contends that, by reason of the terms ofarticle 16.4 of the implemented agreement, all notices of in-
plant rallies were required to be posted only on union bul-
letin boards. But for the reasons discussed in connection with
the East Peoria case, supra, and the case involvingHoadley™s postings on a union bulletin board in building D,
I conclude that article 16.4 does not have that effect.Finally, Caterpillar contends that since the rally notice wasposted on a wall, it was ‚‚nothing more than unprotected
graffiti,™™56that the rally, and, therefore, the notice were apart of an illicit in-plant campaign, that the removal of the
rally notice occurred too late to have any impact on the rally
itself, and that Madding had alternative means of publicizing
the rally. I have considered these arguments but conclude
that none merits response.III.Madding testified that Goddard, speaking to employees atthe rally, asked for the name of the employee who had put
up the poster and then went on to threaten to fire or other-
wise discipline that employee. The complaint alleges that
Caterpillar violated the Act when Goddard uttered that threat
of discipline. But Goddard denied uttering any such threat,
and I credit that denial. I accordingly shall recommend that
paragraph 5(e) of the complaint be dismissed.57On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended58ORDERThe Respondent, Caterpillar, Inc., East Peoria and Decatur,Illinois, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discriminatorily removing from bulletin boards orplant walls notices of union events or other postings support-
ing the International Union, United Automobile, Aerospace
and Agricultural Implement Workers of America or a UAW
local union.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Within 14 days after service by the Region, post at thefollowing of its facilities in Illinois copies of the attached no-
tice marked ‚‚Appendix™™: building KK in East Peoria, and
buildings B and D in Decatur.59Copies of the notice, onforms provided by the Regional Director for Region 33, after
being signed by Caterpillar™s authorized representative, shall
be posted by Caterpillar and maintained for 60 consecutive
days in conspicuous places including all places where notices
to employees are customarily posted. Caterpillar shall take
reasonable steps to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event that,
during the pendency of this proceeding, Caterpillar has gone
out of business or closed the facilities involved in this pro-
ceeding, Caterpillar shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees andformer employees employed by Caterpillar at any time since
April 28, 1994 (in respect to its East Peoria facility), or June
16, 1994 (in respect to its Decatur facility).(b) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that Caterpillar has taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00213Fmt 0610Sfmt 0610D:\NLRB\324.024APPS10PsN: APPS10
